Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Objection
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Ultrasonic Inspection of a Thickness of Heated Material Using a Fluid Layer”. Correction is required. See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites the limitation “inspection using ultrasound waves in the process 301 satisfies: a refractive attenuation rate in echo intensity measurement < 1.5%”, which is unclear as to what is required to meet the echo intensity measurement requirement.  Is the step limiting the types of material measured for thickness or is the step a requirement for an adjustment to the ultrasonic signal frequency? 

Claim 8 recites the limitation “the material to be inspected to an outside of the material to be inspected to form the fluid atmosphere region” which is unclear as to what the term “to an outside of the material to be inspected” requires.  It seems the fluid flow to “an outside edge of the material” is what is being required. 
Claim 16 recites the limitation “the inspection using ultrasound waves in the process 301 is performed while moving the material to be inspected, the ultrasonic probes, and the blowing port of the fluid in accordance with movement of the ultrasonic probes”, which is unclear as to what elements are moving.  It seems all cited elements are moving but there is no description as to how they are moving or how they are moving relative to each other. 
Claim 18 recites the limitation “converting data of the inspection using ultrasound waves into an image; and determining pass or fail based on the image”, which is unclear as to what criteria constitutes a pass or fail determination based on the image.  The determination is to a thickness of the material to be inspected.  It is unclear how the thickness determination results in a pass or fail requirement.  
All dependent claims are rejected for their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-12, 14 & 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chiyoda-Ku (JPS55155905: “Chiyoda-Ku” translation provided for citations) in view of Matsumoto (US 20120186348; “Matsumoto”).
Claim 1. Chiyoda-Ku discloses an inspection method for a material to be inspected using ultrasound waves [0002:  The present invention relates to a continuous thickness measuring apparatus for sheet-like materials using ultrasonic waves], comprising following processes 201 and 301: process 201: blowing a fluid through a blowing port (Fig. 2: Nozzle 8) onto the material (Fig. 2:  1 sheet like material ) to be inspected [0002: In the figure 2, the air from the air source purges the ultrasonic wave propagation space on both sides of the object to be measured by the nozzle 8, and the short-period temperature of the ultrasonic wave propagation space due to the influence of radiant heat from the object to be measured The effects of change can be removed]; and process 301: inspecting the material (Fig. 2: 1) to be inspected using the ultrasound waves (Fig. 2: 2 ultrasound vibrator & 3 ultrasound transducer) [0002: the signals from the ultrasonic transducers (A) and (B), the propagation time is obtained in the propagation time calculation circuit 5, further converted into the thickness X of the object to be measured in the thickness conversion circuit 6, and the thickness is displayed]  after the process 201 or at a same time as the process 201 [0002], wherein the process 201 [0002: the air from the air source purges the ultrasonic wave propagation space on both sides of the object to be measured by the nozzle 8, and the short period temperature of the ultrasonic wave propagation space due to the influence of radiant heat from the object to be measured The effects of change can be removed. A thermocouple 9 is installed in the vicinity of the ultrasonic vibrator to detect the temperature of the purging air and to compensate for relatively long-period temperature changes such as the ambient temperature and the purging air source. At 1010, the thickness of the object to be measured can be accurately measured by compensating for changes in ultrasonic wave propagation speed due to temperature changes in the ultrasonic wave propagation space] is performed in a condition where: a surface temperature of a material to be inspected—an ambient temperature >2° C [0002: Even in the case of the ultrasonic wave propagation space, when the ultrasonic wave propagation speed changes, a change in the ultrasonic wave propagation speed reaches a few percent, for example, at 20° C].  
Chiyoda-Ku does not explicitly disclose:
inspection using ultrasound waves in the process 301 satisfies: a refractive attenuation rate in echo minimal intensity measurement
 a refractive attenuation rate with minimal echo minimal intensity measurement ≤1.5%.
With regard to 1) Matsumoto teaches an ultrasonic measuring method for measuring the thickness of a coating material applied by coating to one surface or both surfaces of a substrate made of a metal so as to provide a coated product, a pair of first ultrasonic sensor and second ultrasonic sensor are provided such that the first ultrasonic sensor is placed on one side of the coated product [Abstract].  Matsumoto further teaches inspection using ultrasound waves in the process 301 satisfies: a refractive attenuation rate with minimal echo intensity measurement [0040-0041 minimize frequency level transmitted through material to minimize the attenuation along with ensuring the transducers are placed opposite each other and normal to the surface of the monitored material].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Matsumoto’s reduction of attenuation levels by minimizing transmitted frequency levels on Chiyoda-Ku’s transducers because minimizing attenuation in the test environment reduces interference to the measurable attenuation that occurs in determining the thickness of the monitored material [Matsumoto 0042].   
With regard to 2)  Chiyoda-Ku and Matsumoto are not explicit in describing the minimizing level of the intensity measurement  of a refractive attenuation rate to a level of ≤1.5%.  However, the level to which a teaching of Matsumoto uses to minimize the value  is a matter of optimization which the courts have held an obvious matter of design choice.  Since applicant has not disclosed what structural elements require adjustment or critical design requirement to solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with transparent materials, frequency and positioning. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05 I (a)).  It would have been obvious to one having ordinary skill in the art before the effective filing date to use an intensity measurement less than ≤1.5% because minimizing attenuation to an optimized level in the test environment reduces interference to the measurable attenuation that occurs in determining the thickness of the monitored material [Matsumoto 0042].      







    PNG
    media_image1.png
    543
    1008
    media_image1.png
    Greyscale

Claim 2. Dependent on the inspection method according to claim 1.  Chiyoda-Ku further discloses the inspection [0002: The present invention relates to a continuous thickness measuring apparatus for sheet-like materials using ultrasonic waves] using ultrasound waves in the process 301 [0002:   From the signals from the ultrasonic transducers (A) and (B), the propagation time is obtained in the propagation time calculation circuit 5, further converted into the thickness X of the object to be measured in the thickness conversion circuit 6, and the thickness is displayed] comprises propagating the ultrasound waves on a surface of the material to be inspected where the fluid flows in the process 201 [0002: the air from the air source purges the ultrasonic wave propagation space on both sides of the object to be measured by the nozzle 8, and the shortperiod temperature of the ultrasonic wave propagation space due to the influence of radiant heat from the object to be measured The effects of change can be removed. A thermocouple 9 is installed in the vicinity of the ultrasonic vibrator to detect the temperature of the purging air and to compensate for relatively long-period temperature changes such as the ambient temperature and the purging air source. At 1010, the thickness of the object to be measured can be accurately measured by compensating for changes in ultrasonic wave propagation speed due to temperature changes in the ultrasonic wave propagation space].
Claim 3. Dependent on the inspection method according to claim 1. Chiyoda-Ku further discloses the inspection using ultrasound waves in the process 301 [0002] includes: arranging at least one pair of ultrasonic probes (Fig. 2: 2 & 3) facing each other (Fig. 2: 2 & 3 face each other) with the material to be inspected in between (Fig. 2: 1 sheet-like material to be inspected)  without contacting the material to be inspected (Fig. 2: 2 & 3) [0002:  In the figure, an ultrasonic transducer (A) 2 and an ultrasonic transducer (B) 3″ are attached to a frame 4 so as to face a sheet-shaped object 1 to be measured. From the signals from the ultrasonic transducers (A) and (B)]; transmitting the ultrasound waves from one of the ultrasonic probes (Fig. 2: 2); and receiving the transmitted ultrasound waves with the other ultrasonic probe (Fig. 2: 3)[0002:  From the signals from the ultrasonic transducers (A) and (B), the propagation time is obtained in the propagation time calculation circuit 5]. 
Claim 4. Dependent on the inspection method according to claim 1.  Chiyoda-Ku does not explicitly disclose:
the ultrasound waves employed in the process 301 have a frequency of 100 kHz to 1000 kHz.
Matsumoto teaches an ultrasonic measuring method for measuring the thickness of a coating material applied by coating to one surface or both surfaces of a substrate made of a metal so as to provide a coated product, a pair of first ultrasonic sensor and second ultrasonic sensor are provided such that the first ultrasonic sensor is placed on one side of the coated product [Abstract].  Matsumoto further teaches the ultrasound waves employed in the process 301 have a frequency of 100 kHz to 1000 kHz [0124: the frequencies of the ultrasonic sensors 11, 12 are equal to or lower than 400 kHz. The first ultrasonic sensors 11 and second ultrasonic sensors 12 have nominal frequencies that are in the same frequency band].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Matsumoto’s selection of a frequency band as a band to use with Chiyoda-Ku’s ultrasound sensors because it is obvious to select a frequency capable of reliable transmission through the material and detection of a property of thickness of the material [Matsumoto 0149]. 
Claim 5. Dependent on the inspection method according to claim 1.   Chiyoda-Ku further discloses a fluid blown onto the material (Fig. 2: sheet-like material 1) to be inspected in the process 201 [0002] is at least one selected from a group consisting of air, water vapor, an inert gas, and mist-like water [0002: In the figure, the air from the air source purges the ultrasonic wave propagation space on both sides of the object to be measured by the nozzle 8].
Claim 6. Dependent on the inspection method according to claim 1.  Chiyoda-Ku further discloses the processes 201 and 301 are performed at the same time  [0002:  The present invention relates to a continuous thickness measuring apparatus for sheet-like materials using ultrasonic waves] & [0002:  In the figure 2, the air from the air source purges the ultrasonic wave propagation space on both sides of the object to be measured by the nozzle 8, and the shortperiod temperature of the ultrasonic wave propagation space due to the influence of radiant heat from the object to be measured The effects of change can be removed]  and a difference between the surface temperature of the material to be inspected during inspection and the ambient temperature is 5° C. or more [0002: Even in the case of the ultrasonic wave propagation space, when the ultrasonic wave propagation speed changes, a change in the ultrasonic wave propagation speed reaches a few percent, for example, at 20° C].
Claim 7. Dependent on the inspection method according to claim 1.  Chiyoda-Ku further discloses the material to be inspected (Fig. 2: 1 sheet-like material to be measured) is used in a condition of: the surface temperature the surface temperature thereof—the ambient temperature >2° C.  [0002: Even in the case of the ultrasonic wave propagation space, when the ultrasonic wave propagation speed changes, a change in the ultrasonic wave propagation speed reaches a few percent, for example, at 20° C] and the process 201 includes: replacing at least a part of a different atmosphere layer in contact with the surface of the material to be inspected with the fluid blown onto the material to be inspected in the process 201 to form a fluid atmosphere region [0002: the air from the air source purges the ultrasonic wave propagation space on both sides of the object to be measured by the nozzle 8, and the short-period temperature of the ultrasonic wave propagation space due to the influence of radiant heat from the object to be measured The effects of change can be removed], and the inspection using ultrasound waves [0002: a continuous thickness measuring apparatus for sheet-like materials using ultrasonic waves] in the process 301 is performed by propagating the ultrasound waves in the fluid atmosphere region [0002:  the thickness of the object to be measured can be accurately measured by compensating for changes in ultrasonic wave propagation speed due to temperature changes in the ultrasonic wave propagation space].
Claim 8. Dependent on the inspection method according to claim 7. Chiyoda-Ku further discloses the at least part of the different atmosphere layer is replaced with the fluid [0002: the air from the air source purges the ultrasonic wave propagation space on both sides of the object to be measured by the nozzle 8, and the short-period temperature of the ultrasonic wave propagation space due to the influence of radiant heat from the object to be measured The effects of change can be removed]  in a region within 3 mm from the surface of the material to be inspected to an outside of the material to be inspected to form the fluid atmosphere region [0002:  air is purged to the surface on both sides of the object].
Claim 9. Dependent on the inspection method according to claim 7. Chiyoda-Ku further discloses material to be inspected (Fig. 2: 1 sheet-like material to be measured)  is used in a condition where: the surface temperature [0002: the temperature of the ultrasonic wave propagation space is 20-3 \ (1) 1 uniform qa (because it changes due to radiant heat from the object 1 to be measured such as steel, plastic film, rubber, etc. and changes in ambient temperature It causes a change in the ultrasonic propagation velocity, which is an error in the thickness measurement ] thereof—the ambient temperature > 2 °C, [0002: Even in the case of the ultrasonic wave propagation space, when the ultrasonic wave propagation speed changes, a change in the ultrasonic wave propagation speed reaches a few percent, for example, at 20° C, and the material (Fig. 2:  1) to be inspected has different atmosphere layers (Fig. 2: nozzle 8 on top creates a top atmosphere layer) contacting one face of the material to be inspected and the other face of the material (Fig. 2: nozzle 8 on top creates a top atmosphere layer)  to be inspected opposite to the one face (Fig. 2:  Front and back surfaces of sheet-like material 1), the process 201 comprises blowing the fluid (Fig. 2: nozzle 8 on the top surface with a second nozzle on the bottom surface) onto the material (1) to be inspected to replace at least a part of each different atmosphere layer with the fluid to form two or more fluid atmosphere regions thereon [0002: the air from the air source purges the ultrasonic wave propagation space on both sides of the object to be measured by the nozzle 8, and the short-period temperature of the ultrasonic wave propagation space due to the influence of radiant heat from the object to be measured The effects of change can be removed], and the inspection using ultrasound waves in the process 301 includes propagating the ultrasound waves from one fluid atmosphere region (Fig. 2 transmitted from 2 through top region, material and bottom region to transducer receiver 3) on one face to another fluid atmosphere region on the other face [0002:  , and the short-period temperature of the ultrasonic wave propagation space due to the influence of radiant heat from the object to be measured The effects of change can be removed. A thermocouple 9 is installed in the vicinity of the ultrasonic vibrator to detect the temperature of the purging air and to compensate for relatively long-period temperature changes such as the ambient temperature and the purging air source. At 1010, the thickness of the object to be measured can be accurately measured by compensating for changes in ultrasonic wave propagation speed due to temperature changes in the ultrasonic wave propagation space].
Claim 11. Dependent on the inspection method according to claim 1. Chiyoda-Ku further discloses an angle of a direction of the fluid blown onto the material to be inspected in the process 201 is within ±45° with reference to the surface of the material to be inspected (Fig. 2: the nozzle directed parallel to surface which is within ±45°).
Claim 12. Dependent on the inspection method according to claim 1. Chiyoda-Ku further discloses the material to be inspected (Fig. 2: 1 sheet-like material to be measured).   Chiyoda-Ku does not explicitly disclose: 
the material to be inspected has a thickness of 0.1 mm or more.
Matsumoto teaches an ultrasonic measuring method for measuring the thickness of a coating material applied by coating to one surface or both surfaces of a substrate made of a metal so as to provide a coated product, a pair of first ultrasonic sensor and second ultrasonic sensor are provided such that the first ultrasonic sensor is placed on one side of the coated product [Abstract].  Matsumoto further teaches the material to be inspected has a thickness of 0.1 mm or more [0046:  such that the distance between the first vibration surface and the second vibration surface as measured in a vertical direction is equal to or smaller than 100 mm, and the thickness of the coating material may be measured when the second sonic waveform has the maximum amplitude. Since the thickness of the coating material is measured when the second waveform has the maximum amplitude, the coated product that is being produced on the production line is located exactly at the middle position between the first ultrasonic sensor and the second ultrasonic sensor, during the measurement, and no undulation is found in the substrate that was wound in the form of a roll].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Matsumoto’s arrangement of ultrasonic sensors set to measure a thickness of a material greater than 0.1mm as Chiyoda-Ku’s settings and processing for thickness measurement because setting the sensors and processing to meet a specific thickness requirement improves the accuracy of measuring the thickness by ensuring the sensitivity of the sensors are calibrated to move a set range of material thickness [Matsumoto 0056-0057].
Claim 14. Dependent on the inspection method according to claim 1.  Chiyoda-Ku further discloses the material to be inspected (Fig. 2: 1 sheet-like material to be measured) has a substantially plate shape [0002:  thickness measuring apparatus for sheet-like materials using ultrasonic waves].
Claim 17. Dependent on the inspection method according to claim 1. Chiyoda-Ku further discloses [0002: Even in the case of the ultrasonic wave propagation space, when the ultrasonic wave propagation speed changes, a change in the ultrasonic wave propagation speed reaches a few percent, for example, at 20° C] a difference between the surface temperature of the material to be inspected and the ambient temperature is 5° C. or more before the fluid is blown , and the fluid is blown onto the material to be inspected until the difference decreases less than 5° C. in the process 201 [0002: Even in the case of the ultrasonic wave propagation space, when the ultrasonic wave propagation speed changes, a change in the ultrasonic wave propagation speed reaches a few percent, for example, at 20° C].
Claim 18. Dependent on the inspection method according to claim 1.  Chiyoda-Ku further discloses the process 301 further comprises: converting data of the inspection using ultrasound waves into an image [0002:  further converted into the thickness X of the object to be measured in the thickness conversion circuit 6, and the thickness is displayed. Display the measured thickness on the instrument 7]; and determining pass or fail based on the image [the thickness conversion circuit].
Claim 19. Dependent on the inspection method according to claim 1. Chiyoda-Ku further discloses the processes 201 and 301 are performed at the same time [0002: a continuous thickness measuring apparatus for sheet-like materials using ultrasonic waves], and a direction of the fluid blown onto the material (Fig. 2: air nozzle 8 horizontal to material) to be inspected in the process 201 is different from a direction Fig. 2: ultrasound transmitted vertically which is different than the vertical direction)of the ultrasound waves propagated at a time of inspecting the material to be inspected using the ultrasound waves in the process 301 (Fig. 2: ultrasound transmitted vertically which is different than the vertical direction).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chiyoda-Ku in view of Matsumoto in further view of Mitsuo (JPS5344075: “Mitsuo”).

Claim 10. Dependent on the inspection method according to claim 1. Chiyoda-Ku does not explicitly disclose:
has a Reynolds number of 100,000 or less.
the fluid blown onto the material to be inspected in the process 201 has a flow velocity of 1 m/s or more in a direction parallel to the surface of the material to be inspected.
 
With regard to 1)  Mitsuo teaches an ultrasonic flaw detection device [0002]. Mitsuo further teaches  a step of spraying a fluid (water) from a spraying port (nozzles 17 a to 17 d) to the material to be inspected (steel plate 6) the fluid blown onto the material to be inspected in the process 201 has a flow velocity of 1 m/s ; and An inspection method using ultrasonic waves including a step of inspecting the material to be inspected using ultrasonic waves after the step is described, and the fluid sprayed on the material to be inspected is 100000 or less in Reynolds number (laminar flow) (page 1, lower right line to page 3, upper left line, and Figs. 4 and 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Mitsuo’s fluid with a consistent laminar flow to form a region to stabilize the temperature of a heated monitored structure as a value range for maintaining Chiyoda-Ku’s fluid flow because maintaining a consistent range of a Reynold number improves the capability to maintain a set thermal region on the monitored material [Mitsuo’s   Page 1].
Claims 15 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chiyoda-Ku in view of Matsumoto in further view of Tojo (US 20110130890: “Tojo”).

Claim 15. Dependent on the inspection method according to claim 1. Chiyoda-Ku does not explicitly disclose: 
the material to be inspected is continuously supplied to a location where the inspection is performed using the ultrasound waves in the process 301.
Tojo teaches sheet-thickness gauge sensor 102 may be any of those which are capable of emitting electro-magnetic waves, or radioactive or particle rays as well as pneumatic, capacitance-operated, ultrasonic, non-contact or contact gauge [0003]. Tojo further teaches the material to be inspected is continuously supplied to a location where the inspection is performed using the ultrasound waves in the process 301 [0003 option for ultrasound] in the process 301 [0075:  the sheet-like object is exemplified as a sheet a that is streaming in a longitudinal direction along its lengthwise extension at a predetermined velocity, and the physical quantity of the sheet a is its thickness. Temperature is measured both in a reference point ] is performed while moving the material to be inspected [0079: 2a of the sheet-thickness gauge sensor 2 while the second external airflow shielding member 10b is located in the X-ray detector 2b of the sheet-thickness gauge sensor 2].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Tojo’s frame and carriage device for moving the sheet material to be monitored in a longitudinal direction while probes for measuring moving the width and use the frame and carriage to Chiyoda-Ku’s ultrasonic thickness gage because the movement of the material improves time efficiency and the width measurements increase the accuracy with detailed scanning of the sheet material [Tojo 0008].
Claim 16. Dependent on the inspection method according to claim 1. Chiyoda-Ku does not explicitly disclose:
the inspection using ultrasound waves in the process 301 is performed while moving the material to be inspected, the ultrasonic probes, and the blowing port of the fluid in accordance with movement of the ultrasonic probes.
Tojo teaches sheet-thickness gauge sensor 102 may be any of those which are capable of emitting electro-magnetic waves, or radioactive or particle rays as well as pneumatic, capacitance-operated, ultrasonic, non-contact or contact gauge [0003]. Tojo further teaches the inspection using ultrasound waves [0003 option for ultrasound] in the process 301 [0075:  the sheet-like object is exemplified as a sheet a that is streaming in a longitudinal direction along its lengthwise extension at a predetermined velocity, and the physical quantity of the sheet a is its thickness. Temperature is measured both in a reference point ] is performed while moving the material to be inspected [0079: 2a of the sheet-thickness gauge sensor 2 while the second external airflow shielding member 10b is located in the X-ray detector 2b of the sheet-thickness gauge sensor 2], the ultrasonic probes (2), and the blowing port (12a and 12b) of the fluid in [0079:  This is because an air-blowing orifice is annular in shape. While air is being jetted out of the nozzles 12a, 12b toward the sheet a, air stream serves as an airflow curtain (air curtain) 3a draping over the upper side of the sheet a and another air curtain 3b over the lower side of the sheet a, resulting in an encircling air curtain T around the thickness measuring region of the sheet a. A pair of the encircling air curtains T draping over both the upper and lower sides of the sheet a, which not only prevent the sheet a from fluttering but also shield turbulent flows (arrows B and C) caused by the sheet a streaming as indicated by an arrow A] accordance with movement of the ultrasonic probes [0078:  The physical quantity gauge members 2a, 2b further include their respective additional carriage means (not shown), so that they can make a single unbroken movement from one end to the other of the sheet a or make intermittently repetitive equidistant movements along the widthwise extension of the sheet a while traversing in both longitudinal and widthwise directions to the sheet a].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Tojo’s frame and carriage device for moving the sheet material to be monitored in a longitudinal direction while probes for measuring moving the width and use the frame and carriage to Chiyoda-Ku’s ultrasonic thickness gage because the movement of the material improves time efficiency and the width measurements increase the accuracy with detailed scanning of the sheet material [Tojo 0008].
Claims 13 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiyoda-Ku in view of Matsumoto in further view of Mitsuo99 (JP2000127099: “Mitsuo” translation provided for citations).
Claim 13. Dependent on the inspection method according to claim 1. Chiyoda-Ku further discloses the material to be inspected (Fig. 2: 1 sheet-like material to be measured) [0002:  thickness measuring apparatus for sheet-like materials using ultrasonic waves].   Chiyoda-Ku does not explicitly disclose:  
the material to be inspected is at least one selected from a group consisting of magnesium, aluminum, iron, a glass fiber reinforced thermosetting resin, a glass fiber reinforced thermoplastic resin, a carbon fiber reinforced thermosetting resin, and a carbon fiber reinforced thermoplastic resin.
Mitsuo99 teaches the material to be inspected is a glass fiber reinforced thermosetting resin [0011:  heat-fusible chemical fiber cloth, synthetic resin film].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Mitsuo99’s molding of a heat-fusible chemical fiber cloth, synthetic resin film and using cooling blowers and ultrasonic transducers to form a molding material into a particular shape with Chiyoda-Ku’s ultrasonic thickness gage because the molding of the material is improved by measuring the thickness levels of the formed product to verify compliance [Mitsuo99 0005]. 
Claim 20. Dependent on the method according to claim 1.  Chiyoda-Ku does not explicitly disclose: 
A molding material manufacturing method, comprising inspecting the molding material as the material to be inspected using the inspection method according to claim 1.
Mitsuo99 teaches a molding material manufacturing method [Background an ultrasonic processing apparatus for processing a workpiece such as a chemical fiber or a synthetic resin film into a predetermined shape (including a pattern) by ultrasonic vibration. Ultrasonic that can easily and quickly perform processing regardless of hot-melt and hot-melt workpieces, shortening the processing time, and stabilizing the quality of processed products It relates to a processing device], comprising inspecting the molding material [0005: the sheet material can be adhered to the mold material by the pressing force of the air reflected from the radiation port, so that the sheet material can be reliably blown and welded] as the material to be inspected [0011:  heat-fusible chemical fiber cloth, synthetic resin film], using the inspection method [0005] according to claim 1.
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Mitsuo99’s molding of a heat-fusible chemical fiber cloth, synthetic resin film using cooling blowers and ultrasonic transducers to form a molding material into a particular shape with Chiyoda-Ku’s ultrasonic thickness gage because the molding of the material is improved by measuring the thickness levels of the formed product to verify compliance [Mitsuo99 0005]. 
Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Comment
CN 1869109 
SHINTARO, Washizu 
Has carbon fiber sheets that are molded
JP 2000127099 
FUJISAWA MITSUO
Large scale ultrasound inspection tool
JP 60259954
KAMO, TAKEHIKO 
defect continuously in an object to be inspected by projecting an ultrasonic wave pulse



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2855                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2855